Citation Nr: 0525119	
Decision Date: 09/15/05    Archive Date: 09/29/05	

DOCKET NO.  03-02 725A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the previously denied claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD). 

2.  Entitlement to service connection for PTSD. 

3.  Entitlement to service connection for a disability 
manifested by hard tissue involving both knees. 

4.  Entitlement to service connection for retinopathy. 

5.  Entitlement to service connection for hepatitis C. 

6.  Entitlement to a disability rating in excess of 10 
percent for residuals of a fracture of the left tibia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from February 1969 to 
January 1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the VARO in Cleveland, 
Ohio, that denied entitlement to the benefits sought.  

With regard to PTSD, a review of the evidence of record 
discloses that service connection for PTSD was denied by 
rating decision dated in November 1997.  Thereafter, by 
rating decision dated in November 1999, it was indicated new 
and material evidence sufficient to reopen a claim of 
entitlement to service connection for PTSD had not been 
submitted.  The veteran expressed disagreement with this 
determination and additional development ensued.  It does not 
appear that the RO ever reopened the claim; it essentially 
treated the claim on a do novo basis.  Regardless, the Board 
is required to conduct an independent new and material 
evidence analysis in a claim involving a final decision.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 
Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd. 83 F.3d 1380 
(Fed. Cir. 1996).  Accordingly, the issue has been restated 
on the title page to reflect this requirement.  




FINDINGS OF FACT

1.  VA has informed the veteran of the evidence necessary to 
substantiate his claims and has made reasonable efforts to 
develop such evidence.  

2.  Service connection for PTSD was denied by an unappealed 
rating decision dated in November 1997.  

3.  The veteran's substantive appeal was not received until 
October 21, 1999, more than one year after notification of 
the November 1997 rating decision and more than 60 days after 
the issuance of the statement of the case on May 22, 1999.

4.  The evidence received since the November 1997 rating 
decision is not cumulative or redundant and is sufficient, by 
itself, or in connection with evidence previously assembled, 
so as to raise a reasonable possibility of substantiating the 
veteran's claim for service connection for PTSD.

5.  Currently diagnosed PTSD is reasonably attributable to 
stressors the veteran experienced during active service.

6.  Any current disability involving hard tissue problems 
with the knees did not originate in service and is not shown 
to be causally related to any incident of the veteran's 
military service.

7.  Any current retinopathy is not shown to be related to the 
veteran's active service.

8.  Any current hepatitis C is not shown to be attributable 
to the veteran's active service.

9.  Manifestations of the residuals of a fracture of the left 
tibia include subjective complaints of pain and some loss of 
dorsiflexion.  

10.  The veteran has full plantar flexion of the left ankle 
and X-ray studies of the left tibia and fibula in March 2002 
showed no significant abnormality of the bone, joints, or 
soft tissues.  


CONCLUSIONS OF LAW

1.  The November 1997 rating decision that denied service 
connection for PTSD is final.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 20.1103 (2005).

2.  Evidence added to the record since the 1997 rating 
decision is new and material and the claim for entitlement to 
service connection for PTSD is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2005).

3.  Affording the veteran the benefit of the doubt, the 
criteria for service connection for PTSD are met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2005).

4.  Any current disability involving hard tissue problems 
with the knees was not incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2005).

5.  Any current retinopathy was not incurred in or aggravated 
by active military service and is not shown to be proximately 
due to or the result of service-connected disability.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.310 (2005).

6.  Any current hepatitis C was not incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2005).

7.  The criteria for a rating in excess of 10 percent for 
residuals of a fracture of the left tibia have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5271, 5284 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) was signed 
into law in November 2000 and is codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  In 
addition, regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2005).

The VCAA and its implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative of 
which portion, if any, of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  In addition, VA must also 
request that the claimant provide any evidence in his 
possession that pertains to the claim.

The Board finds that VA has satisfied the notification 
requirements of the VCAA in this case.  With regard to PTSD, 
the Board notes the regulation pertaining to the definition 
of new and material evidence was amended during the pendency 
of this appeal.  38 C.F.R. § 3.156 (2001 and 2005).  The 
amendment is effective only for claims filed on or after 
August 29, 2001.  In this case, the veteran filed his claim 
to reopen well before that time, so the new regulatory 
provisions do not apply to his claim.

Without deciding whether the notice and development 
requirements of the VCAA have been satisfied in the present 
case with respect to the issue of whether new and material 
evidence has been received to reopen a claim of entitlement 
to service connection for PTSD, it is the Board's conclusion 
that the VCAA does not preclude the Board from adjudicating a 
claim.  This is so because the Board is taking action 
favorable to the veteran with regard to reopening his claim 
for PTSD, and, therefore, a decision at this particular time 
poses no risk of prejudice to the veteran since it is being 
decided in his favor.  See, e.g., Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Bernard v. Brown, 4 Vet. App. 384 
(1993).  

With regard to the residuals of the left tibia fracture, by 
virtue of the rating decision dated in March 2002, the 
statement of the case in December 2002, and a supplemental 
statement of the case dated March 2004, the veteran has been 
given notice of the evidence necessary to substantiate his 
claim for an increased disability rating.  

With regard to the claims for service connection for hard 
tissue problems involving both knees, retinopathy, and 
hepatitis C, the veteran was provided with a duty to assist 
communication in August 2002 informing him of what the 
evidence needed to show to establish entitlement to the 
benefit sought, what information or evidence was needed from 
him, and exactly what the evidence had to show to establish 
entitlement to service connection for hepatitis C.  
Additionally, by virtue of the October 2003 rating decision 
and the March 2004 statement of the case, he was again 
provided with notice of the evidence necessary to 
substantiate his claims for service connection.  He has 
indicated that additional evidence would be forthcoming, but 
the evidence that has been associated with the claims folder 
with regard to these matters is not helpful to his claims.  
Additionally, the veteran was scheduled for a hearing before 
a traveling member of the Board in March 2005, but for 
whatever reason he failed to appear.  

In view of the foregoing, the Board finds that the duties to 
notify and assist the veteran have been satisfied.  VA has 
done everything reasonably possible to notify and assist the 
veteran, and further delay of appellate review of the issues 
by the Board would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of law does not dictate an unquestioning, blind 
adherence in the face of the evidence supporting the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

Service Connection

Pertinent Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a preexisting 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also in order for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2005).

A grant of service connection requires medical evidence of a 
current disability, medical, or, in some cases, lay evidence 
of inservice incurrence of a disease or injury, and medical 
evidence of a nexus between the claimed inservice disease or 
injury and the current disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical etiology do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. 
§ 1110.  In the absence of proof of a current disability 
(and, if so, of a nexus between that disability and service), 
there can be no valid claim for service connection.  Gilpin 
v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

A Disability Involving Hard Tissue Problems of Both Knees

A review of the service medical records is without reference 
to complaints or abnormalities pertaining to the knees.  The 
post service medical evidence of record is likewise negative 
for indication of treatment or evaluation for any hard tissue 
problems involving the knees that might be attributable to 
the veteran's active service.  Private medical records 
received in 2003 are without reference to any kind of 
disability involving hard tissue problems of the knees.  As 
noted above, a claim for service connection must be 
accompanied by evidence of a current disability.  Gilpin v. 
West,  155 F.3d 1353 (Fed. Cir. 1998); see Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); see also Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

With regard to statements from the veteran himself, 
laypersons like him who are without medical training, are not 
competent to comment on medical matters such as diagnosis or 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992) (medical diagnosis and causation involve questions 
that are beyond the range of common experience and knowledge 
and require the special knowledge and experience of a trained 
medical professional).  See also 38 C.F.R. § 3.159(b)(1) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements, or 
opinions).  With no clinical or etiological abnormality 
identified during active service or for years thereafter, and 
with the absence of competent medical evidence indicating a 
nexus between any current disability of the knees such as a 
hard tissue problem and service, the preponderance of the 
evidence is against the claim.  As a result, the claim is 
denied.  

Retinopathy

The service medical records refer to the presence of a 
refractive error involving both eyes.  However, a refractive 
error involving the eyes is not a disease or injury within 
the meaning of applicable legislation providing for 
compensation for VA purposes.  38 C.F.R. § 3.303(c) (2005).  
Also, in July 2003 the veteran was determined to have 
compound myopic astigmatism with presbyopia.  However, this 
is also a developmental abnormality and as such is not a 
disorder for which service connection is authorized.  

Service connection may be established on a secondary basis 
for disability proximately due to or the result of service-
connected disability.  In this case, service connection is in 
effect for diabetes mellitus, rated as 20 percent disabling, 
residuals of a fracture of the left tibia, rated as 
10 percent disabling, peripheral neuropathy of the left lower 
extremity, rated as 10 percent disabling, and peripheral 
neuropathy of the right lower extremity, rated as 10 percent 
disabling.  The combined disability rating of 40 percent has 
been in effect since December 6, 2001.  The Board 
acknowledges that retinopathy is a common complication of 
diabetes mellitus.  However, the medical evidence of record 
does not show that the veteran has diabetic retinopathy.  VA 
optometry clinic visits in July 2002 and again in July 2003 
each resulted in a specific statement that the veteran did 
not have retinopathy.  As noted above, in the absence of a 
showing of the presence of a current disability, service 
connection is not in order.  Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); see also Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992); see also Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  

Hepatitis C

A review of the available service medical records does not 
reflect the veteran was exposed to a known hepatitis C risk 
factor in service or for years thereafter.  The veteran was 
asked to provide information pertaining to his exposure to 
hepatitis C risk factors before service, during service, and 
following service.  However, he did not provide a response to 
the request.  The Board notes that the duty to assist is not 
always a one-way street.  In order for VA to process a claim, 
an individual applying for benefits has a responsibility to 
cooperate with the agency in the gathering of evidence 
necessary to establish entitlement to benefits.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  The Board must, 
therefore, rely on the evidence that is of record and that 
evidence does not support the veteran's claim.  There is no 
opinion of record relating any current hepatitis C to the 
veteran's active service in any way.  The Board notes that 
the record reveals a long history of polydrug abuse.  The 
Board further notes that service connection cannot be granted 
for substance abuse pursuant to the provisions that prohibit 
service connection for willful misconduct which includes the 
abuse of alcohol and drugs.  38 C.F.R. § 3.301(b)(c) (2005).  
It is not clear from the evidence of record exactly how the 
veteran contracted hepatitis C, but the available evidence 
gives no indication that any currently diagnosed hepatitis C 
is attributable to any risk factor the veteran might have 
been exposed to while on active duty.  

PTSD

In general, rating decisions that are not timely appealed are 
final.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 3.104, 20.103.  
Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.  The pertinent 
regulation with regard to new and material evidence provides 
that new and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence would be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of the 
veteran's injury or disability, even though it might not be 
enough to convince the Board to grant the claim.

To warrant reopening of a previously and finally disallowed 
claim, newly presented or secured evidence must not be 
cumulative of evidence of record at the time of the last 
prior final disallowance, and must prove the merits of the 
claim as to each essential element that was a specified basis 
for the last final disallowance of the claim.  See Evans v. 
Brown, 9 Vet. App. 273 (1996). 

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim may be reopened and 
decided upon the merits.  Once it is determined that the 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old.  See 38 U.S.C.A. § 5108; 
Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzales v. 
West, 12 Vet. App. 321, 328 (1999).

The evidence of record at the time of the 1997 rating 
decision consisted primarily of the veteran's service medical 
records and the report of a VA examination of the veteran in 
November 1997.  While the VA examination resulted in a 
diagnosis of PTSD, the RO indicated that the veteran's 
stressors were not verified.  

However, evidence presented or secured since the 1997 
decision includes additional VA treatment records that 
include a diagnosis of PTSD, and various statements submitted 
by the veteran.  This evidence is clearly new, in that it is 
not redundant of other evidence previously considered.  
Moreover, the evidence is material to the issue under 
consideration, as it reflects that the veteran has been 
diagnosed with PTSD.  The evidence showing a diagnosis of 
PTSD raises a reasonable possibility of substantiating the 
veteran's claim.  Accordingly, the claim of entitlement to 
service connection for PTSD is reopened.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.

Service connection for PTSD requires the following:  (1) 
Medical evidence of a diagnosis of PTSD in accordance with 
the criteria of the Diagnostic and Statistical Manual of 
Mental Disorders (4th ed., 1994), which is presumed to 
include both adequacy of the PTSD symptomatology and 
sufficiency of a claimed inservice stressor; (2) credible 
supporting evidence that the claimed inservice stressor 
actually occurred; and (3) medical evidence of a link, or 
nexus, between current symptomatology and the claimed 
inservice stressor.  38 C.F.R. §§ 3.304(f), 4.125 (2005); 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

VA medical evidence of record establishes that the veteran 
has been diagnosed with PTSD resulting from stressful 
experiences while serving in Vietnam.  Received in May 2005 
was a March 2005 statement from the Transcend Program 
Coordinator at the VA Medical Center in Brecksville, Ohio, 
who reported that the veteran was treated at the Transcend 
Program at that facility between April and July 1999.  The 
individual stated the veteran met the criteria for the 
diagnosis of PTSD as ascertained by a structured interview 
and several self report instruments including various 
psychological tests.  The individual stated the diagnosis of 
PTSD was based on the symptomatology generated by the 
veteran's experiences in the "war zone" and was not related 
to any current life stressors.

The Board now turns to the question of verification of the 
veteran's alleged stressors.

The veteran's personnel records disclose that he served in 
Vietnam from November 1969 to March 1970.  He was a tower 
guard with the Headquarters and Headquarters Detachment, 
USASC, Qui Nhon, Vietnam, from November 1969 to January 1970.  
From January 1970 to March 1970 he was a stock control 
specialist with the U.S. Army Depot in Vietnam.  The records 
also reflect that he participated in an unnamed campaign 
while in Vietnam.  

Information from the U.S. Armed Services Center for Research 
of Unit Records (CURR) dated in May 2001, reflects that the 
ammunition base depot in Qui Nhon was attacked on one 
occasion in January 1970.  Reference was also made to a 
casualty report dated December 11, 1969, reflecting that a 
friend of the veteran's died in a nonhostile incident in 
Vietnam while assigned to an element of the higher 
headquarters for the veteran's unit.

While the Board acknowledges some inconsistencies in the 
veteran's recollections of his experiences in Vietnam, the 
evidence of record documents that he was in Vietnam during a 
period of significant enemy action.  The information from the 
CURR reflects that his unit was exposed to combat action.  
The Board, therefore, finds this information reasonably 
sufficient to verify that the veteran himself participated in 
combat operations.  See Pentecost v. Principi, 
16 Vet. App. 124 (2002); 38 C.F.R. § 3.102.  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary of VA shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  38 U.S.C.A. § 1154(b); see 
also Pentecost, supra.  

In Pentecost, the United States Court of Appeals for Veterans 
Claims opined that the fact the veteran who had a noncombat 
military occupational specialty and was stationed with the 
unit that was present while enemy attacks occurred was 
strongly suggestive that the veteran was in fact exposed to 
such attacks.  As noted in Suozzi v. Brown, 10 Vet. App. 307 
(1997), a stressor need not be corroborated in every detail.  
There is no requirement in case law that there needs to be a 
high level of exposure to combat.  Corroboration of the 
veteran's personal participation in such events is not 
necessary.  Pentecost at 128.  

In this case, although, as noted above, the veteran is 
concerned about some inconsistencies in the veteran's 
recollections, the Board accepts the veteran's basic 
assertion that he was exposed to enemy fire while serving in 
Vietnam.  The veteran has a current, valid diagnosis of PTSD, 
and his PTSD has been reported to be related to his service 
in Vietnam.  Clearly, the evidence of record is at least in 
relative equipoise.  Under the circumstances, the veteran 
prevails as to his claim for service connection for PTSD with 
application of the benefit of the doubt in his favor.  

 Increased Rating for Residuals of a Fracture of the Left 
Tibia

Disability evaluations are determined by the application of 
the VA's Schedule of Rating Disabilities (Rating Schedule), 
which is based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.

The RO has rated the veteran's service-connected residuals of 
a fracture of the left tibia as 10 percent disabling under 
Diagnostic Code 5010, pertaining to traumatic arthritis, and 
Code 5271, pertaining to limited motion of the ankle.

Degenerative or traumatic arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific 
joints or joint involved.  When there is arthritis and at 
least some limitation of motion, but the limitation of motion 
would be rated noncompensable under a limitation of motion 
code, a 10 percent rating may be assigned to each affected 
major joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 
5010 (2005).

Moderate limitation of motion of an ankle warrants a 
10 percent evaluation.  A 20 percent evaluation requires 
marked limitation of motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5271.  The average normal range of motion of the ankle 
is from 20 degrees of dorsiflexion to 45 degrees of plantar 
flexion.  38 C.F.R. § 4.71, plate II (2005).

The disorder may also be rated under Diagnostic Code 5284, 
pertaining to other foot injuries.  Under Code 5284, a 
10 percent rating contemplates moderate impairment, a 
20 percent rating contemplates moderately severe impairment, 
a 30 percent rating contemplates severe impairment.  With 
actual loss of the use of the foot, a 40 percent rating is 
applicable.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2005).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints, and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.

The Court has held that VA must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40, which requires VA to regard as "seriously 
disabled" any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
during flare-ups.

The Board notes that the intent of the Rating Schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight bearing and nonweight-bearing, and, if possible, with 
the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

The pertinent medical evidence of record includes the report 
of a June 1999 examination of the joints by VA.  It was noted 
the veteran had back problems and was receiving medication 
for the back.  Examination findings included some tenderness 
and soreness over the left tibia.  There was no swelling or 
deformity.  Excellent motion of the knee and ankle was 
demonstrated.  The diagnosis was residual fracture of left 
tibia.

At the time of general medical examination by VA in January 
2000, the veteran's gait was described as normal.  The 
examination was focused primarily on the veteran's back pain.  
A diagnosis with regard to the left tibia was not made.

The pertinent medical evidence of record includes a report of 
a VA outpatient visit in March 2001.  The veteran complained 
of having twisted the left ankle.  It was described as 
painful and swollen. 

A VA X-ray study of the left tibia and fibula in June 2001 
showed an old fracture deformity involving the distal left 
fibula.  No acute fracture was identified.  No acute bony 
abnormality was seen.  No other significant findings were 
revealed.

The VA examination of the bones was conducted in March 2002.  
It was noted the veteran was using a cane and a brace at the 
present time.  He had been disabled from a back injury.  On 
examination he was able to raise up on his toes and onto his 
heels while holding on for support.  The examination of the 
leg showed no deformity in the ankle or in the tibia.  There 
was some generalized tenderness and soreness over the distal 
tibia and of the ankle.  He was able to dorsiflex the ankle 
to 10 degrees and plantar flex it to 40 degrees.  There were 
no signs of instability.  There was no indication of swelling 
or deformity involving the tibia or ankle at the present 
time.  X-ray studies of the left tibia and fibula at that 
time showed no significant abnormality of the bone, joints, 
or soft tissues.  The examination diagnosis was residual 
fracture of the left tibia.  

After reviewing the evidence in this case, in conjunction 
with the requirements of DeLuca and the governing 
regulations, the Board finds that the degree of impairment 
resulting from the veteran's residuals of a fracture of the 
left tibia does not approximate the criteria for a disability 
rating in excess of 10 percent currently in effect.  The 
findings in no way equate to more than moderate impairment 
under any applicable code.  As noted above, X-ray studies in 
2001 and again in 2002 showed essentially no significant bone 
or joint abnormality involving the tibia or fibula.  The 
pertinent evidence shows no indication of instability.  The 
veteran has complained of tenderness and soreness over the 
distal tibia and in the ankle, but these complaints are 
contemplated in the currently assigned 10 percent disability 
rating.  Accordingly, a rating in excess of 10 percent is not 
warranted. 


ORDER

Service connection for PTSD is allowed.  This portion of the 
appeal is granted.

Service connection for a disability manifested by hard tissue 
problems involving both knees is denied.

Service connection for retinopathy is denied.

Service connection for hepatitis C is denied.

A disability rating in excess of 10 percent for residuals of 
a fracture to the left tibia is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


